Title: Thomas Jefferson to John L. E. W. Shecut, 29 December 1817
From: Jefferson, Thomas
To: Shecut, John Linnaeus Edward Whitridge


                    
                        Monticello
Dec. 29. 17.
                    
                    Th: Jefferson returns thanks to Dr Shecut for the pamphlet on Yellow fever which he has been so kind as to send him. he remarks with satisfaction the distinction observed between the fever which has always existed in certain situations of our country & has been known by the name of the Strangers’ fever, because affecting them alone, and that known latterly by the name of the Yellow fever, as attacking natives & strangers equally. he believes also that the example set by Dr Shecut of sheathing the lancet and rejecting the dangerous use of mercury will be propitious to the population of the US.   He is peculiarly sensible of the kind expressions of Dr Shecut towards himself personally, reciprocates them with cordiality and salutes him with high respect and esteem.
                